 

IN THE UNITED sTATEs DISTRICT CoURT il
NoRTHERN DISTRICT oF TEXAS

 

23a
ABILENE DIVISION
TOBY KRISTOPHER PAYNE, §~§§’U`.'
Prison ID # 1720023,
Plaintiff,
v. No. 1:18-CV-0063-BL

)

)

)

)

)

)

SCOTT APPLETON, et al., )

Defendants. )

MEMORANDUM OPINION AND ORDER

Pursuant to 42 U. S. C. § 1983, Plaintiff sues two prison officials or employees of the French

M. Robertson Unit of the Texas Department of Criminal Justice for failing to in violation of the

Americans with Disability Act (“ADA”); the Rehabilitation Act (“RA”); and the Eighth Amendment

of the United States Constitution. See Compl. (doc. l) at 4. The Court has granted Plaintiffpermis-

sion to proceed with this case in forma pauperis See PLRA Filing Fee Order (doc. 5). On May l,

2018, the District Judge referred the case to the undersigned See Order (doc. 7). Plaintiff thereafter

consented to have a United States Magistrate Judge conduct any and all further proceedings in this

case, including entry of a final judgment, in accordance with 28 U.S.C. § 636(0). See Consent to
Proceed Before a United States Magistrate Judge (doc. 9).

ln August 2018, the Court sent Plaintiff a Magistrate Judge’s Questionnaire (“MJQ”) to flesh

out the factual and legal bases for his claims See MJQ (doc. lO). Plaintiff timely responded to the

MJQ. See Answers to MJQ (doc. ll).l After considering Plaintiff’s complaint, the MJQ answers,

other relevant filings, and the applicable law, the Court issues this Memorandum Opinion and Order

finding that Plaintiff has stated no claim that survives summary dismissal and thus dismisses this action

 

lThe answers to the MJQ constitute an amendment to the complaint See Macias v. Rau] A. (Unknown), Badge
No. 153, 23 F.3d 94, 97 (5th Cir. l994). For ease of reference, the Court will cite to the answers as Answer l, Answer
2, etc.

in its entirety.
I. BACKGROUND2

C)n July 2l, 2017, Plaintiff “was transferred from a psychiatric inpatient program at the
William P. Clements Unit in Amarillo, Texas, called Chronic Mentally lll (CMI) to general population
[(“GP”)] as a custody level (G2), trustee level (Time Earning Level) S3 offender.” Compl. at 5.
Plaintiff alleges that he has “been diagnosed with schizoaffective disorder,’7 which “is a combination
of acute psychosis and bi-polar disorder that requires” medication every day. Ia’. Due to alleged treat-
ment prior to his transfer that are not at issue in this litigation, Plaintiff arrived at the Robertson Unit
on July 2l, 2017, “apprehensive, angry, and frustrated,” but “also relieved that that nightmare was
over.” Ia’. at 6. Plaintiff was assigned janitorial duties for the night shift. See id.

On August l, 20l7, after constant yelling with occasional vulgar language by an officer on
night shift, Plaintiff “lost [his] cool” and vented his anger and frustrations towards the officer resulting
in an incident report for threatening an officer. Id. Through the prison grievance process, Plaintiff
sought to excuse his outburst by stating that (1) he “forgot to take [his] psych meds the morning prior
to 8/l/l7,” (2) he “was still trying to get used to being back in GP from being in psychiatric ad-seg in
the Chronically Mentally Ill program,” and (3) on the evening of July 31, 2017, “no cold water was
provided for the Janitors.” See Step l Offender Grievance Form, attached as Doc. 2 to Compl.

Plaintiff commenced this civil action in April 2018. See Compl. The Court severed all claims
from this action except for claims against Defendants Scott Appleton and Jessie Singh. See Order

(doc. 6). He asserts claims under the ADA, RA, and the Eighth Amendment under the same set of

 

2The factual background is taken from Plaintiff s complaint and answers to the MJQ. When screening for failure
to state a claim, the Court views Plaintiff s factual allegations in accordance with Bell Atlantic Corporation v. Twombly,
550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009). See Samford v. Drelke, 562 F.3d 674, 678 (5th Cir.
2009).

facts. See Compl. at 4; Answers 2 and 3. His sole claim in this action is that he was placed “into a
minimum custody general population environment without providing [him] with any type of
transitional psychiatric treatrnent, counseling, or program.” See Compl. at 5. He claims that, had he
“received such treatment [or] counseling, it is quite likely that [he] would have handled the situation”
with the night shift officer “in a more progressive manner.” Id. He also briefly mentions that
defendants “were required to counsel [him] prior to the disciplinary case being allowed to go to hearing
and could have justified that it should be dismissed,” but they failed to do so. Ia’.

With respect to the acts and omissions of the two named defendants, Plaintiff alleges that
Mental Health Counselor Scott Appleton “failed to provide adequate psychological counseling when
[Plaintiff] arrived from the CMI program at the Clements Unit in the form of transition counseling to
help [Plaintiff] retrain [his] mind from living in an administrative segregation environment into a
general population environment.” Answer 5 . He sues Psychiatrist Jessie Singh because he “is the
person responsible for proper dispensation of psychiatric medications” and had he examined Plaintiff
“right away” when Plaintiff arrived at the Robertson Unit, “he may have wanted to adjust my medi-
cation in order to calm [Plaintiff] down from a very apprehensive mental state.” Answer 6. Plaintiff
further states that Singh “may have also discovered that l was suicidal and treated [Plaintiff] for it,”
but he “failed to do so thereby putting [Plaintiff’ s] life in jeopardy.” See id.

When asked to describe the physical injury, if any, that he sustained as a result of the alleged
conduct of defendants, Plaintiff states that he “only seeks punitive damages for the lack of adequate
psychological counseling and failure to communicate with the CMI team at the Clements Unit.”
Answer 4. He states that his “injury is emotional and adverse to [his] diagnosis of schizoaffective
disorder.” See id. In his complaint, Plaintiff seeks to recover costs, “possible attorney fees,” and an

unspecified award for damages, while also wanting the Court to erase or reverse his disciplinary case

3

#20170356150. Compl. at 5. However, contemporaneously with this Memorandum Opinion and
Order, the Court has granted Plaintiff’s requested amendment that his requested relief be limited to
nominal and punitive damages See Pl.’s Mot. Leave Am. Compl. (doc. 22).

Given these facts and background information, the Court now conducts the preliminary
screening of this action as contemplated by 28 U.S.C. §§ 1915(e)(2) and 1915A.

II. SCREENING

Plaintiff proceeds with this case in forma pauperis. Therefore, this action is subject to sua
sponte dismissal under 28 U.S.C. § 1915(e)(2)(B). In addition because he is a prisoner seeking redress
from governmental entity or an officer or employee of such an entity, his complaint is subject to
preliminary screening pursuant to 28 U.S.C. § 1915A regardless of whether he proceeds in forma
pauperis See Mariz`n v. Scott, 156 F.3d 578, 579-80 (5th Cir. 1998) (per curiam). Both statutes pro-
vide for sua sponte dismissal of the complaint, or any portion thereof, if the Court finds it is frivolous
or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary relief
against a defendant who is immune from such relief. See 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b).

The Court may find a claim frivolous when it “lacks an arguable basis either in law or in fact.”
Neitzke v. Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in law, furthermore,
when it is “based on an indisputably meritless legal theory.” Ia’. at 327. A claim lacks an arguable
basis in fact, when it describes “fantastic or delusional scenarios.” Ia’. at 327-28. A complaint fails
to state a claim upon which relief may be granted, on the other hand, when it fails to plead “enough
facts to State a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007).

A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged. The plausibility standard is not akin to a “probability requirement,” but it asks

4

 

for more than a sheer possibility that a defendant has acted unlawfully. Where a

complaint pleads facts that are “merely consistent with” a defendant’s liability, it

“stops short of the line between possibility and plausibility of ‘entitlement to relief.”’
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations omitted).

“[A] well-pleaded complaint may proceed even if it strikes a savvy judge that actual proof of
[the alleged] facts is improbable, and ‘that a recovery is very remote and unlikely.”’ Twombly, 550
U.S. at 556 (citation omitted). A plaintiff, however, must provide “more than labels and conclusions,
and a formulaic recitation of the elements of a cause of action will not do.” Id. at 555; accord Iqbal,
556 U.S. at 678 (emphasizing that “the tenet that a court must accept as true all of the allegations
contained in a complaint is inapplicable to legal conclusions”). Alleged facts must “raise a right to
relief above the speculative level.” Twombly, 550 U.S. at 555. The alleged facts must “nudge” an
asserted claim “across the line from conceivable to plausible” to avoid summary dismissal. Ia’. at 570.

In this case, Plaintiff sues two defendants for alleged violations of the ADA, RA, and the
Eighth Amendment.
A. Eighth Amendment Claim

Stated succinctly, Plaintiff asserts that each defendant failed to provide transitional counseling
upon his arrival to the Robertson Unit and placement in the general population Compl. at 4. lt
appears that Plaintiff alleges denial of proper medical care. The Eighth Amendment provides the
proper analytical framework for denial-of-medical-care claims filed by convicted inmates “[w]hether
one characterizes the treatment received by [the prisoner] as inhumane conditions of confinement,
failure to attend to his medical needs, or a combination of both.” Wilson v. Seiier, 501 U.S. 294, 303
(1991) (citation omitted). lt is well-established “that deliberate indifference to serious medical needs
of prisoners constitutes the unnecessary and wanton infliction of pain proscribed by the Eighth

Amendment.” Estelle v. Gamble, 429 U.S. 97, 104 (1976) (citation and internal quotation marks

5

 

omitted). “A serious medical need is one for which treatment has been recommended or for which the
need is so apparent that even laymen would recognize that care is required.” Gobert v. Caldwell, 463
F.3d 339, 345 n.l2 (5th Cir. 2006).

Prison officials violate “the Eighth Amendment only when two requirements are met.” Farrner
v. Brennan, 511 U.S. 825, 834 (1994). The courts consider (1) whether the alleged deprivation is
“obj ectively, ‘sufficiently serious”’ such that the act or omission results “in the denial of ‘the minimal
civilized measure of life’s necessities”’ and (2) whether the official had a “sufficiently culpable state
of mind” in acting or failing to act. Ia’. In other words, there must be an “objective exposure to a
substantial risk of serious harm” and “prison officials acted or failed to act with deliberate indifference
to that risk.” Gobert, 463 F .3d 345-46. Both of these inquiries are fact intensive. Garrett v. Thaler,
560 F. App'x 375, 380 n.3 (5th Cir. 2014) (per curiam).

Prison officials are deliberately indifferent only when they know of the substantial risk of
serious harm faced by the inmate and “disregards that risk by failing to take reasonable measures to
abate it.” Gobert, 463 F.3d at 346 (quoting Farmer, 511 U.S. at 834). “Deliberate indifference is an
extremely high Standard to meet.” Sanchez v. Young Cnly. , 866 F.3d 274, 280 (5th Cir. 2017). As a
matter of law, prison officials are not deliberately indifferent merely because they provide “[u]nsuc-
cessful medical treatment,” act negligently, or commit medical malpractice Gobert, 463 F.3d at 346.
Absent exceptional circumstances, furthermore, “a prisoner’ s disagreement with his medical treatment”
does not constitute deliberate indifference Ia'. Additionally, pursuit of further treatment or additional
diagnostic techniques are matters of medical judgment that do not constitute cruel and unusual
punishment under the Eighth Amendment. Esielle, 429 U.S. at 107 .

“Deliberate indifference will often be a fact-laden question” which makes it difficult for the
courts “to draw bright lines in such an inquiry.” Doe v. Taylor Indep. Sch. Disi. , 15 F.3d 443, 457 (5th

6

 

Cir. 1994). Nevertheless, deliberate indifference requires that the acts or failures to act of the prison
officials constitute refusing to treat the prisoner, ignoring his complaints, intentionally treating the
prisoner incorrectly, or engaging “in any similar conduct that would clearly evince a wanton disregard
for any serious medical needs.” Goberl, 463 F.3d at 346 (citation and internal quotation marks
omitted).

Courts look at the circumstances as a whole when considering whether a prison official knows
of a substantial risk of serious harm and responded with deliberate indifference As alleged in this
case, Plaintiff was discharged from a restrictive CMI program in one prison facility, transferred to the
Robertson Unit, and placed in the general population - allegedly without transitional counseling He
provides a Step 2 Offender Grievance Form in which he stated that he “was discharged from CMI
because [he] was deemed mentally stable” even though he formally protested that finding while at the
Clements Unit. See Doc. 3 attached to Compl.

BaSed on allegations of prescribed medication, Plaintiff’ s mental diagnosis qualifies as a
serious medical need. But Plaintiff makes no allegation that he sought transitional counseling from
either defendant or that they refused to treat him, ignored medical complaints, intentionally treated him
incorrectly, or engaged in any conduct that evinces a wanton disregard for any serious medical need.
He instead merely complains that the two defendants should have provided him some transitional
counseling. He speculates that such counseling may have helped him to better handle the situation
with the night shift officer. Speculation, however, is not sufficient to state a claim upon which relief
can be granted.

Under the facts alleged by Plaintiff that he did not receive transitional counseling thus causing
an outburst resulting in discipline, the alleged deprivation of medical care does not appear to be
objectively sufficiently serious so as to result in a denial of any minimal civilized measure of life’s

7

 

necessities Plaintiff was deemed mentally stable prior to being transferred to the Robertson Unit.
That he disagrees with that assessment does not require prison officials to provide transitional
counseling before placing him in the general prison population. Failing to provide transitional coun-
seling does not appear to objectively expose Plaintiff to a substantial risk of serious harm. Courts may
“appropriately dismiss claims for not involving a serious deprivation” before “reaching the state-of-
mind issue.” Wilson v. Seiter, 501 U.S. 294, 304 (1991).

Even if the Court were to deem Plaintiff’s allegations adequate to satisfy the objective re-
quirement of a sufficiently serious deprivation, his factual allegations are insufficient to state a claim
that any defendant responded with deliberate indifference His allegations simply fail to satisfy the
extremely high standard for deliberate indifference The Court cannot find on the facts alleged that
any defendant refused to treat Plaintiff, ignored his medical complaints, intentionally treated him incor-
rectly, or engaged in any similar conduct that clearly evinces a wanton disregard for a serious medical
need. When a prisoner has been deemed mentally stable, it does not constitute a constitutional
violation to place that prisoner into the general prison population without providing any transitional
counseling Plaintist perceived need amounts to no more than a disagreement with medical treat-
ment. That does not rise to a constitutional violation.

Plaintiff fares no better if the Court were to delve into the specific allegations against the
named defendants First, he provides no different factual allegations against Defendant Appleton. And
his specific allegations against Psychiatrist Singh merely adds speculation that Singh may have
adjusted his medication had he examined Plaintiff upon his arrival at the Robertson Unit, While he
also states that Singh may have discovered Plaintiff to be suicidal, that statement is purely speculative,
conclusory, and irrelevant to any issue in this case. Plaintiff makes no specific allegation that either

defendant refused to treat him, ignored his medical complaints, intentionally treated him incorrectly,

8

 

or engaged in any similar conduct that clearly evinces a wanton disregard for a serious medical need.

For all of these reasons, Plaintist denial-of-medical-care claim fails to state a claim upon
which relief can be granted.
B. ADA and RA Claims

Based on the same facts as his Eighth Amendment claim, Plaintiff asserts ADA and RA claims
against each defendant While Plaintiff does not identify the specific provisions of these acts, it
appears that he alleges violations under Title II of the ADA and section 504 of the Rehabilitation Act.

“The ADA ‘forbids discrimination against disabled individuals in major areas of public life,
among them employment (Title I of the Act), public services (Title II), and public accommodation
(Title lll).”’ Jefferson v. Loftin, No. 3:04-CV-1102, 2005 WL 4541891, at *6 (N.D. Tex. Mar. 16,
2005) (accepting recommendation of Mag. J.) (quoting PGA Tour, Inc. v. Martin, 532 U.S. 661, 675
(2001)). ln pertinent part, Title ll provides that “no qualified individual with a disability shall, by
reason of Such disability, be excluded from participation in or be denied the benefits of the services,
programs, or activities of a public entity, or be subjected to discrimination by any such entity.” 42
U.S.C. § 12132. Similarly, as codified in 29 U.S.C. § 794(a), Section 504 of the Rehabilitation Act
provides in pertinent part that “[n]o otherwise qualified individual with a disability . . . shall, solely
by reason of her or his disability, be excluded from the participation in, or be denied the benefits of,
or be subjected to discrimination under any program or activity receiving Federal financial assistance.”
In general, Title ll “tracks the language of Section 504” and, by enacting Title II, Congress intended
to “extend the protections of the Rehabilitation Act to cover all programs of state or local governments,
regardless of the receipt of federal financial assistance and that it work in the same manner as Section
504.” Hainze v. Richara’s, 207 F.3d 795, 799 (5th Cir. 2000) (citation and internal quotation marks
omitted). Furthermore, “[j]urisprudence interpreting either section is applicable to both.” Ia’.

9

 

“Title ll of the ADA unambiguously extends to state prison inmates.” See Pa. Dep ’t ofCorrs.
v. Yeskey, 524 U.S. 206, 213 (1998). And while coverage under the RA is limited by the requirement
of federal financial assistance, the two provisions are essentially coextensive Nevertheless, neither
provision provides for relief against any individual See Coker v. Dallas Cnly. Jail, No. 3105-CV-005-
M-BH, 2009 WL 1953038, at * 16 n.11 (N.D. Tex. Feb. 25 , 2009) (recornmendation of Mag. J. citing
42 U.S.C. § 12131), accepted as modified by 2009 WL 1953037 (N.D. Tex. July 6, 2009); Meredith
v. Nowak, No. 06-2384, 2008 WL 4808905, at *4 (E.D. La. Oct. 31, 2008). They only “provide for
relief against public entities.” Coker, 2009 WL 1953038, at * 16 n.11. Because Plaintiff does not sue
any entity, his ADA and RA claims are legally frivolous.

Furthermore, to state a claim under either Title ll or Section 504, Plaintiff must allege that he
“(1) was a qualified individual with a disability, and (2) was excluded from participation in or denied
the benefits of the services, programs, or activities of the [prison], or was otherwise subjected to
discrimination, (3) because of his disability.” Wright v. Tex. Dep ’t ofCri)n. J. , No. 7:13-CV-01 16-0,
2013 WL 6578994, at *2 (N.D. Tex. Dec. 16, 2013). Although Plaintiff alleges that he is medically
treated for a mental impairment, he has not alleged that he is a qualified individual with a disability,
and even if the Court were to assume he satisfies that first element, his ADA and RA claims fail
because he not alleged any exclusion or discrimination because of his disability. When a plaintiff “has
failed to allege that he was discriminated against on the basis of disability in a major area of public
life,” he fails to state a plausible claim upon which relief can be granted under the ADA. Jejj”erson,
2005 WL 4541891, at *6. The same reasoning applies when the plaintiff asserts claims under the RA.
C. Potential Claim Regarding Disciplinary Action

Plaintiff briefly mentions in his complaint that, prior to his disciplinary hearing, defendants
were required to counsel him and that such counseling “could have justified” dismissal of the disci-

10

 

plinary charge against him. Compl. at 5. He also specifically requests that the Court erase or reverse
his disciplinary case See id. To the extent that Plaintiff pursues this as a claim in this action, the
Court finds the claim conclusory. When the Court provided Plaintiff an opportunity to state all facts
to support a claim against each individual defendant, he stated no additional facts to support any claim
related to counseling him prior to the disciplinary hearing. Courts may properly dismiss conclusory
claims under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1) for failure to state a claim upon which relief
can be granted See Bl'yiklioglu v. St. Tammany Par. Jail, 708 F. App’x 200, 201 (5th Cir. 2018) (per
curiam).
III. LEAVE TO AMEND

ln general, courts should provide pro se litigants an opportunity to amend before dismissing
a complaint See Brewster v. Dretke, 587 F.3d 764, 768 (5th Cir. 2009). Leave to amend is not re-
quired, however, when plaintiffs have already pled their “best case.” Id. Whether to grant leave to
amend is within the Court’s sound discretion U.S. ex rel. Willard v. Humana Health Plan of T ex. Inc. ,
336 F.3d 375, 387 (5th Cir. 2003). ln this instance, the Court provided Plaintiff an opportunity to
factually support his claims through his answers to the court questionnaire More recently, it granted
Plaintiffs proposed amendment to limit his requested relief to nominal and punitive damages Based
on these prior opportunities to support his claims, the Court finds that Plaintiff has pled his best case
and that there is no basis to permit any further amendment

IV. CONCLUSION

After considering Plaintiff" s complaint, his answers to the Court’s questionnaire, other relevant
filings, and the applicable law, the Court DISMISSES this action pursuant to 28 U.S.C. §§
1915(e)(2)(B) and 1915A as frivolous or for Plaintiff’s failure to State a claim upon which relief may
be granted This dismissal will count as a “strike” or “prior occasion” within the meaning of 28 U.S.C.

11

 

§ 1915(g).3

IT IS SO ORDERED this _/_ day of May, 2019.

/W’%%`

E. SéoT'T FRosT
UNITED sTATEs MAGISTRATE JUDGE

 

3Section 1915(g) is often referred to as the “three-strikes” provision and provides:

ln no event shall a prisoner bring a civil action or appeal a judgment in a civil action
or proceeding under this section, if the prisoner has, on 3 or more prior occasions,
while incarcerated or detained in any facility, brought an action or appeal in a court
of the United States that was dismissed on the grounds that it is frivolous, malicious,
or fails to state a claim upon which relief may be granted, unless the prisoner is
under imminent danger of serious physical injury.

12

